
	
		II
		110th CONGRESS
		2d Session
		S. 3271
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2008
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the definition of commercial motor vehicle in
		  section 31101 of title 49, United States Code, to exclude certain farm
		  vehicles, and for other purposes.
	
	
		1.Definition of commercial
			 motor vehicleSection
			 31101(1)(A) of title 49, United States Code, is amended to read as
			 follows:
			
				(A)(i)except for vehicles
				described in clause (ii), has a gross vehicle weight rating or gross vehicle
				weight of at least 10,001 pounds; or
					(ii)is primarily engaged in the
				transportation of agricultural commodities or farm supplies and has a gross
				vehicle weight rating or gross vehicle weight of at least the minimum weight of
				a commercial motor vehicle (as defined by the State in which it is being
				operated);
					.
		2.Preservation of grants
			 for States that increase the minimum weight for commercial motor
			 vehiclesSection 31102 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(f)Preservation of
				grants for States that increase the minimum weight for commercial motor
				vehiclesThe Secretary may not withhold grant funding from a
				State under this section solely because the State authorizes drivers of
				vehicles engaged in the transportation of agricultural commodities or farm
				supplies that have a gross vehicle weight of more than 10,000 pounds and less
				than 26,001 pounds, to operate without complying with Federal regulations
				relating to commercial motor
				vehicles.
				.
		
